DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendments and Arguments filed on 12/22/2020.
Claims 27, 30-33, 37 and 40 have been amended.
Claims 41-43 have been added.
Claims 27, 28, 30-35 and 37-43 are pending and presented for examination.
Any previous rejections and/or objections not reiterated herein have been withdrawn. The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27, 28, 30-35 and 37-43 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US 8,115,000) in view of Zeimer (US 6,440,950) and Poreddy et al. (US 2011/0250140).
Rajagopalan discloses pyrazine derivatives capable of absorbing and emanating spectral energy in the visible and/or near infrared spectrum. The pyrazine derivatives includes formula I:

    PNG
    media_image1.png
    113
    134
    media_image1.png
    Greyscale
, wherein X1 and X2 characterized as electron withdrawing
substituents and may independently selected from the group consisting of -CN, CO2R, -CONR2R3... -CG(AA), where (AA) is a polypeptide chain that includes one or more natural or unnatural alpha-amino acids linked together by peptide bonds. Y1 and Y2 characterized as electron donating substituents and chosen from the group consisting of -OR10, -SR11, -NR12R13, -N(R14)COR15, -P(R16)3, -P(OR 17)s or formula A (Col. 3). The one or more a-amino acids of the polypeptide chain (AA) includes serine and compound includes

    PNG
    media_image2.png
    205
    417
    media_image2.png
    Greyscale
(claim 1 and Col. 13 line 15-30).
In one embodiment, includes protocol for assessing physiological function of body cells includes administering an effective amount of a pyrazine derivative of Formula (I) into a body of a patient (Col.9 line50-60). Physiological function can be assessed by: (1) comparing difference in manners in which normal and impaired cells remove a pyrazine derivative from the blood stream; (2) measuring a rate or an accumulation of a pyrazine derivative in the organs or tissue; and/or (3) obtaining tomographic images or organs or tissues having a pyrazine derivative associated therewith (Col. 11 line 10-20). Detection of the pyrazine derivative may be achieved through optical fluorescence, absorbance or light scattering procedures known in the art. Rajagopalan discloses that the pyrazine derivative in the body of the patient is exposed to at least one of visible and near infrared light, and renal function can be determined based the spectral energy that is detected (Col. 5 line 20-35). Additional disclosure includes that a wavelength-specific optical sensor can be utilized to monitor renal function-specific elimination of a designed optically detectable chemical entity such as the pyrazine derivatives.
Rajagopalan fails to disclose visualization of eye vasculature in a subject and kit containing instructions.

Poreddy discloses modified pyrazine derivatives useful as optical agents in a wide variety of biomedical imaging procedures, monitoring organ and system functioning, including diagnostic, visualization, monitoring surgical procedures and imaging procedures (abstract and claim 29). In one embodiment, discloses kits that include instructions (e.g., in the form of a paper product insert) for use (administration) in accordance with the methods of the invention or for utilizing a composition that includes the compound and the pharmaceutically acceptable carrier (0051). In certain 
If a new and unobvious functional relationship between the printed matter and the substrate does not exist. USPTO personnel need not give patentable weight to printed matter. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
It would have obvious to one of ordinary skill in the art at the time the invention was made to incorporate a kit with instructions for assessing the vasculature of a subject into Rajagopalans composition. The person of ordinary skill in the art would have been motivated to make those modifications because Zeimer and Poreddy discloses diagnostic kits for selective, non-invasive chemical occlusion of vasculature without .

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.S/Examiner, Art Unit 1618                                                                                                                                                                                                        /JAKE M VU/Primary Examiner, Art Unit 1618